DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida et al. (US 2019/0252817 A1)
In regard to claim 1, Kida et al. discloses a base of an electrical connector F, comprising:
a body 10, including a first side surface (see illustrated drawing below) and a second side surface (see illustrated drawing below); wherein an installation trough (lines 12-16 of para. [0032]) is formed on the first side surface, the body 10 further includes at least one first through hole (see illustrated drawing below) communicating the second side surface and the installation trough, and at least one first positioning member 26 is disposed on an inner wall of the installation trough; and
a front cover 50, including a front surface (see illustrated drawing below), a rear surface (see illustrated drawing below) and at least one second through hole 53 communicating the 

In regard to claim 2, Kida et al. discloses the first positioning member 26 and the second positioning member 55 are a combination of a protruding portion and a recessed portion.

In regard to claim 3, Kida et al. discloses the recessed portion is a trench and the protruding portion is a positioning rib.

In regard to claim 4, Kida et al. discloses the protruding portion is a latch member, and the recessed portion is a latch hole.

In regard to claim 5, Kida et al. discloses the second through hole 53 at one end of the front surface forms a stopping flange (see illustrated drawing below), extending inwardly along a radial direction of the second through hole 53.

In regard to claim 6, Kida et al. discloses the front cover 50 further includes a first guiding bevel (see illustrated drawing below) located at the front surface of the front cover 50 and corresponding to the second through hole 53.

In regard to claim 16, Kida et al. discloses an electrical connector F, comprising:
a base 10 of the electrical connector F according to Claim 1; and


In regard to claim 17, Kida et al. discloses a length of the pin body is not greater than a summation of a length of the first through hole and a length of the second through hole 53.


[AltContent: textbox (stopping flange)][AltContent: connector][AltContent: textbox (1st guiding bevel)][AltContent: connector][AltContent: textbox (rear surface)][AltContent: arrow][AltContent: textbox (front surface)][AltContent: arrow][AltContent: textbox (1st through hole)][AltContent: textbox (1st side surface)][AltContent: arrow][AltContent: textbox (2nd side surface)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    575
    654
    media_image1.png
    Greyscale


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oiri et al. (US 8,469,751).
In regard to claim 1, Oiri et al. discloses a base of an electrical connector 2, comprising:
a body 6, including a first side surface and a second side surface; wherein an installation trough (see illustrated drawing below) is formed on the first side surface, the body 6 further includes at least one first through hole 10 communicating the second side surface and the installation trough, and at least one first positioning member (see illustrated drawing below) is disposed on an inner wall of the installation trough; and


In regard to claim 7, Oiri et al. discloses the front cover 4 further includes a second guiding bevel (see illustrated drawing below) located at the rear surface of the front cover 4 and corresponding to the second through hole.
[AltContent: textbox (1st positioning members)][AltContent: connector][AltContent: connector][AltContent: textbox (installation trough)][AltContent: arrow]
    PNG
    media_image2.png
    553
    714
    media_image2.png
    Greyscale

[AltContent: textbox (2nd guiding bevel)][AltContent: connector][AltContent: textbox (2nd through hole)][AltContent: arrow]
    PNG
    media_image3.png
    463
    767
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al.
In regard to claims 9-12, Kida et al. does not discloses various different configurations of the positioning members.
.

Claims 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. in view of Xu et al. (US 6,302,748).
In regard to claims 13, 18, Kida et al. does not disclose a protruding rib is disposed in the second through hole and extending along a longitudinal direction of the second through hole, wherein one side of the pin body is opened to form a concave portion, a protruding rib is disposed in the second through hole and extending along a longitudinal direction of the second through hole, and the protruding rib is received in the concave portion.
	Xu et al. discloses a protruding rib 26 is disposed in the through hole 22 and extending along a longitudinal direction of the through hole 22, the protruding rib 26 is arranged corresponding to the concave portion 30 of the pin body 12, wherein, when the pin body 12 is inserted into the through hole 22, the concave portion 30 has to be aligned with the protruding rib 26, so that the protruding rib 26 is received in the concave portion 30, thereby forcing the concave portion 30 to face to the certain direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Kida et al. by constructing the protruding rib as disclosed by Xu et al. in order to facilitate the insertion of the pin body into the connector housing.
Claims 14, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al. in view of Sugie et al. (US 6,165,026).
	Kida et al. discloses the second through holes 53 is connected to the corresponding first through hole (see illustrated drawing above) to form a terminal insertion hole.
	However, Kida et al. does not disclose a notch is formed in the terminal insertion hole, and the notch is recessed from an inner wall of the terminal insertion hole, wherein the notch is on an inner wall of the first through hole, on an inner wall of the second through hole, or on a
connection portion between the first through hole and the second through hole, wherein the terminal pin further includes an elastic latch, the elastic latch is connected to the pin body,
and the elastic latch normally protrudes from the pin body and is engaged into the notch.
Sugie et al. discloses an electrical connector, comprising:
a base 20, including at least one accommodating aperture 21 defined through the base 20 to form a receiving opening (see illustrated drawing below) and an insertion opening (see illustrated drawing below) on the base 20; wherein a notch 22 is formed in the at least one accommodating aperture 21, the notch is recessed from an inner wall of the at least one accommodating aperture 21, and the notch includes a stopping surface 22 facing toward the receiving opening; and
a terminal pin 1, including a pin body 3 and an elastic latch 4; wherein the pin body 3 includes a first end (see illustrated drawing below) and a second end (see illustrated drawing below), the elastic latch 4 is connected to the pin body 3 and normally protrudes from the pin body 3 with a stopping tip 4a extending toward the second end; wherein the first end of the pin body 3 passes through the insertion opening and is inserted into the at least one accommodating aperture 21, and the stopping tip 4a of the elastic latch 4 is abutted against the stopping surface 22 (see fig. 5).

[AltContent: textbox (insertion opening)][AltContent: arrow][AltContent: textbox (receiving opening)][AltContent: arrow]
    PNG
    media_image4.png
    491
    709
    media_image4.png
    Greyscale


[AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow]
    PNG
    media_image5.png
    564
    639
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest a third guiding bevel located at a middle portion of the first through hole, the third guiding bevel divides the first through hole into two sections, a .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
6/21/2021



/THO D TA/Primary Examiner, Art Unit 2831